240 S.W.2d 788 (1951)
KEILS
v.
WALDRON.
No. 2949.
Court of Civil Appeals of Texas, Waco.
June 7, 1951.
A. B. Geppert, Jr., Houston, for appellant.
Williford & Emerson, Fairfield, for appellee.
HALE, Justice.
This is an attempted appeal from a judgment of the County Court of Freestone County finally disposing of an action in forcible detainer without the award of any damages. Art. 3992 of Vernon's Tex. *789 Civ.Stats. provides in substance that such judgment is conclusive of the litigation and that no further appeal shall be allowed. In construing and applying the provisions of the foregoing statute, the courts of this State have held repeatedly that an appeal does not lie from a judgment of the county court disposing of an action in forcible entry or detainer unless damages in excess of $100.00 are awarded. Lane v. Jack, 25 Tex. Civ. App. 496, 61 S.W. 422; Kerlin v. Bassett, Tex.Civ.App., 152 S.W. 526; Delgado v. Chapa, Tex.Civ.App., 173 S.W. 1169; Tibbitts v. Lacy, Tex.Civ.App., 225 S.W. 190; Rose v. Skiles, Tex.Civ.App., 245 S.W. 127; Beacon Lumber Co. v. Brown, Tex.Com.App., 14 S.W.2d 1022; Cox, Inc., v. Knight, Tex.Civ.App., 50 S.W.2d 915; Madison v. Martinez, Tex.Civ. App., 56 S.W.2d 908; Brown v. Grant, Tex.Civ.App., 119 S.W.2d 185.
Because we are of the opinion that this court does not have jurisdiction to review any part of the judgment of which complaint is here made, the attempted appeal must be and it is hereby dismissed.